Citation Nr: 0736358	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left clavicle, currently assigned a 20 
percent evaluation.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right fibula, currently assigned a 10 percent 
evaluation.

3.  Entitlement to an increased rating for residuals of a 
fracture of the left fibula, currently assigned a 10 percent 
evaluation.

4.  Entitlement to an increased rating for residuals of a 
fracture of the left femur, currently assigned a 10 percent 
evaluation.

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently assigned a 10 percent 
evaluation.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1986 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2002.  Subsequently, in a February 2007 rating 
decision, the ratings for the service-connected fracture 
residuals at issue were all increased.  Specifically, the 
rating for the left clavicle fracture was increased from 10 
percent to 20 percent, and the others were increased from 0 
percent to 10 percent.  The issues remain on appeal, as a 
grant of less than the maximum available rating does not 
terminate the appeal, unless the veteran expressly states he 
is satisfied with the assigned rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The February 2007 rating decision 
also granted a separate 10 percent rating for a tender mass 
of the left thigh area.  As a separate grant of service 
connection, the rating for that disability is not part of the 
appeal, and the veteran has not appealed that decision.  

In his notice of disagreement, concerning the issue of an 
increased rating for PTSD, the veteran identified symptoms he 
attributed to PTSD, including hypertension.  Hypertension, 
however, is a separate disability from PTSD.  This is 
construed as an informal claim for service connection for 
hypertension, and the issue of service connection for 
hypertension, both on a direct and secondary basis, is 
referred to the RO for initial development and consideration.  
The Board notes that service connection for hypertension was 
denied (although it had not been claimed by the veteran) in a 
December 1991 rating decision, although a VA examination in 
August 1991 (4 months after discharge from active duty) 
showed three elevated blood pressure readings, and a 
diagnosis of hypertension.  Moreover, except for medical 
board proceedings addenda dated in December 1990 and March 
1991, there are no service medical records for the veteran's 
period of active duty on file.  In this regard, when service 
medical records were requested in 1994, the veteran had just 
been released from TDRL, and the records were not yet 
available.  

The issue of an increased rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Left clavicle fracture residuals are manifested by a 4 by 
5 centimeter mass just superior to the left acromioclavicular 
joint; resection of the distal 1 1/2 to 2 centimeters of the 
clavicle; and limitation of motion to no less than 144 
degrees from the side, without substantially further reduced 
motion on repetitive motion, or due to pain.  

2.  Right fibula fracture residuals are manifested by a well-
healed fracture with pain at the fracture site, but with no 
more than slight functional impairment of the knee due to 
pain.  

3.  Left fibula fracture residuals are manifested by slight 
impairment of knee function, with normal to slightly limited 
range of motion and weakness, and with no additional 
limitation of motion on repetitive use.

4.  Left femur fracture residuals are manifested by a well-
healed fracture, a small area of bony sclerosis involving the 
left inferior pubic ramus, and complaints of pain, with no 
more than slight limitation of motion and weakness due to 
pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for left clavicle fracture residuals have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for right fibula fracture residuals have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for left fibula fracture residuals have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2007).  

4.  The criteria for an evaluation in excess of 10 percent 
for left femur fracture residuals have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in August 
2002, prior to the initial adjudication of the claim, the RO 
advised the claimant of the information necessary to 
substantiate the increased rating claims.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  The letter also informed 
him of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although he was not 
explicitly told to provide any relevant evidence in his 
possession, he was told to tell VA about any other additional 
medical evidence that he wanted VA to obtain, and he was 
informed of types of secondary evidence he could submit.  He 
was also told that it was still his responsibility to support 
the claim with appropriate evidence.  These statements served 
to convey the information that he should provide any relevant 
information or evidence he possessed.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Later, in an April 2006 letter, he was again provided notice 
of the evidence necessary to substantiate his claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was also told to provide any 
relevant evidence or information in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In addition, he was provided with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Subsequently, 
the claims were readjudicated in February 2007.  Hence, the 
VCAA notice requirements have been satisfied.  See 38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, although the service 
medical records have not been obtained, as the issues on 
appeal are for increased ratings for disabilities for which 
service connection was previously established several years 
ago, these records are not essential to the current appeal.  
All identified post-service private and VA medical records 
have been obtained.  VA examinations were provided in 2002 
and 2006.  He has not identified the existence of any 
potentially relevant evidence which is not of record.  Thus, 
the Board also concludes that VA's duty to assist has been 
satisfied.

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of his claim.  Throughout the appeal, he has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, he is 
not prejudiced by the Board considering the merits of the 
claims in this decision.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased Ratings

The veteran contends that his residuals of fractures of the 
left clavicle, right fibula, left fibula, and left femur, 
sustained when he was struck by a motor vehicle in service, 
have increased in severity, and are more disabling than 
reflected in the currently assigned evaluations.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Service medical records are not on file, except for medical 
board report addenda dated in December 1990 and March 1991.  
From these reports, as well as an August 1988 accident 
report, and a VA examination in August 1991, the evidence 
shows that in August 1988, while standing in a roadway in the 
execution of his assigned duty as a road guard, the veteran 
was struck from behind by a car, thrown up onto the 
windshield, carried down the road for 79 feet, before he fell 
face down onto the side of the road.  He sustained multiple 
injuries, including fractures of the left clavicle, left 
femur, and left and right fibulae.  A lengthy period of 
treatment and convalescence ensued, to include excision of 
the distal clavicle and reconstruction of the ligaments with 
a Weaver-Dunn procedure, and insertion and later removal of 
intramedullary rod into the left femur.  He was not released 
from the temporary duty retired list (TDRL) until 1994.  

Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
Schafrath.  

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2004), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  In addition, the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As an initial matter, in support of his contentions, the 
veteran has submitted records from R. Shea, M.D., dated in 
February and March, 2004, and in March 2006.  In 2004, Dr. 
Shea said the veteran was 100 percent disabled due to his 
service-connected injuries, of fracture of the left clavicle, 
femur, right radius, bilateral fibulae, and peroneal nerve 
injury on the right.  However, the only complaints noted were 
pain and discomfort in the left shoulder and left knee, and 
examination showed full range of motion and healed resection 
of the distal clavicle, and mild retroapatellar changes in 
the knee.  In view of these limited findings, Dr. Shea's 
assessment that the veteran was 100 percent disabled due to 
the specified injury residuals are of negligible probative 
value, as to the issues on appeal.  His specific findings 
will be discussed where appropriate.

Left Clavicle

The veteran contends that his left clavicle fracture in 
service was misdiagnosed for two years as an 
acromioclavicular separation.  When found, in 1990, two 
procedures were performed to try and repair the damage.  
Since then, he has had constant pain and discomfort in the 
left shoulder extending to the neck, shoulder blade, and mid 
to lower left arm, and he has noticeable scarring and gross 
disfigurement.  

During the veteran's lengthy convalescence from his left 
clavicle fracture, he still had significant weakness and 
tenderness in the scar area in March 1991.  In November 1993, 
he was evaluated by W. Kotcamp, M.D., who wrote that the 
veteran had undergone a Weaver-Dunn surgery in 1990.  In 
March 1993, he underwent arthroscopic surgery, with chip 
fragment.  On examination, he had regenerated some of the 
clavicle posteriorly.  He still experienced pain with 
elevation of the shoulder, and he had weakness in the 
shoulder.  Other private medical records show that in January 
1998, it was noted that the left shoulder had been completely 
reconstructed.  On examination, there was gross deformity of 
the clavicle with multiple scars.  However, by August 2000, 
the veteran was seen complaining of left shoulder pain 
related to surgery several years ago and to the recent start 
of weight training.  On examination, he was non-tender to 
palpation with full range of motion.  Examination was 
negative except for mild tenderness on rotator cuff testing.  

On a VA examination in September 2002, the veteran complained 
of daily pain in the left shoulder, with flare ups about two 
to three times per week, usually precipitated by repetitive 
use or use of arm overhead.  On examination, after repetitive 
motion, forward elevation was with grimacing between 135 
degrees and 160 degrees.  Abduction was to 100 and 145 
degrees with stated complaint of pain.  He had absent distal 
left clavicle with prominent end of the clavicle.  He had a 
mild depression at the end, where it had been excised.  

Dr. Shea wrote, in February 2004, that the veteran had pain 
and discomfort in the left shoulder.  Examination of the 
shoulder showed full range of motion, and healed resection of 
the distal clavicle.  In March 2006, Dr. Shea stated that 
examination of the veteran's shoulder showed the incision 
from the resection of the clavicle, with 80 percent of the 
normal range of motion.  X-rays showed resection of the 
distal clavicle.  

On a VA examination in March 2006, the veteran said that his 
condition had become progressively worse.  He was right hand 
dominant.  He complained of deformity of the 
acromioclavicular joint, as well as giving way, instability, 
pain, and weakness in the left shoulder.  He said he had 
flare-ups every 2 to 3 weeks, which caused difficulty with 
many aspects of life.  The duration was 1 to 2 weeks.  

On examination, forward elevation was to 180 degrees, with 
pain beginning at 140 degrees.  The limitation of motion on 
repetitive use was to 170 degrees.  Abduction was to 170 
degrees, with pain beginning at 150 degrees.  The limitation 
of motion on repetitive use was to 165 degrees.  External 
rotation was to 90 degrees, with pain beginning at 85 
degrees.  The limitation of motion on repetitive use was 0 to 
90 degrees, due to pain.  Internal rotation was to 90 
degrees, with pain beginning at 90 degrees.  The limitation 
of motion on repetitive use was 0 to 90 degrees.  The factor 
most responsible for the additional limitation of motion on 
repetitive use was pain.  The examiner concluded that the 
veteran had painful abduction.  In addition, he had a 4 by 5 
centimeter mass just superior to the left acromioclavicular 
joint.  X-rays of the left shoulder disclosed an apparent 
resection of probably the distal 1 1/2 to 2 centimeters of the 
clavicle.  No other significant abnormalities were noted.  
The effects of the problem on occupational activities were 
reported to be significant, with decreased mobility, manual 
dexterity, problems with lifting and carrying, difficulty 
reaching, lack of stamina, weakness or fatigue, and decreased 
strength.  Typing was a problem, as well as pain and fatigue.  
He had difficulty driving a car if using the left arm.  

Under 38 C.F.R. § 4.71a, DC 5203, a 10 percent evaluation is 
warranted for nonunion of the clavicle or scapula, without 
loose movement or malunion of the clavicle or scapula.  A 20 
percent evaluation is warranted for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula, 
with loose movement. These evaluations are the same for 
either the major or minor arm.  Currently, the veteran is in 
receipt of a 20 percent rating for his left clavicle fracture 
residuals, which is the highest rating under this diagnostic 
code.  

Diagnostic code 5203 also provides that, alternatively the 
clavicle may be rated on impairment of function of the 
contiguous joint.  With respect to limitation of motion, 
normal forward flexion of the shoulder is to 180 degrees.  
Normal abduction is likewise to 180 degrees.  Normal external 
and internal rotation are each to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  Limitation of motion of the arm is rated 20 
percent when limited to the shoulder level.  When limited to 
a point midway between the side and shoulder level, a 20 
percent rating is warranted if involving the minor arm, and a 
30 percent rating is applicable for the major arm.  For 
limitation of motion to 25 degrees from the side, 30 percent 
and 40 percent ratings are warranted for the minor and major 
arms, respectively.  38 C.F.R. § 4.71a, Code 5201.

Since the arm involved in this case is the non-dominant, or 
"minor" arm, for a rating in excess of the current 20 
percent, limitation of motion would have to more closely 
approximate 25 degrees from the side.  In this case, the 
veteran began experiencing pain at 140 degrees of forward 
flexion or 150 degrees of abduction.  Thus, a higher rating 
is not warranted, based on limitation of motion.  

Malunion of the humerus is rated 20 percent in either arm 
when there is moderate deformity, and 20 percent in the minor 
arm or 30 percent in the major arm when there is marked 
deformity.  Recurrent dislocation at the scapulohumeral joint 
is rated 20 percent for the minor arm.  Fibrous union, 
nonunion (false flail joint), and loss of the head of the 
humerus (flail shoulder) warrant progressively higher 
ratings.  See 38 C.F.R. § 4.71a, DC 5202.  However, even 
marked deformity with malunion only warrants a 20 percent, 
and fibrous union, nonunion (false flail joint), or loss of 
the head of the humerus (flail shoulder) has not been shown.  
Thus, even assuming the clavicle fracture residuals could be 
rated analogously to the humerus, a higher rating is not 
warranted. 

Moreover, a higher rating is not warranted based on 
functional impairment.  In this regard, although the effects 
of the problem on occupational activities were reported to be 
significant, with decreased mobility, manual dexterity, 
problems with lifting and carrying, difficulty reaching, lack 
of stamina, weakness or fatigue, and decreased strength, on 
objective examination, repetitive use did not result in any 
significant decrease in range of motion.  Moreover, no other 
objective findings of weakness, lack of strength or stamina, 
or other specific problems noted were reported on the 
examination.  The actual findings on this examination are 
also consistent with the other medical evidence of record 
dated from 2000 forward.  Dr. Shea reported, in March 2006, 
that range of motion was 80 percent of normal.  As noted 
above, normal forward elevation or abduction is 180 degrees; 
80 percent of that is 144 degrees, well above the 25 degrees 
contemplated for a higher rating. 

Thus, in sum, the Board finds that despite a lengthy recovery 
period, necessitating repeated surgeries, the veteran's left 
clavicle fracture residuals currently are manifested by a 4 
by 5 centimeter mass just superior to the left 
acromioclavicular joint; resection of probably the distal 1 1/2 
to 2 centimeters of the clavicle; and limitation of motion to 
no less than 144 degrees from the side, without substantially 
further reduced motion on repetitive motion, or due to pain.  
No other objective indicia of functional impairment are 
present.  Thus, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



Bilateral Fibula Fractures

The veteran contends that his fibulae, both of which were 
broken just below the knees, ache occasionally, and make long 
standing and walking very painful.  

According to the December 1990 medical board report addendum, 
the veteran sustained left and right fibular fractures when 
he was struck by a car in 1988.  (He also had right peroneal 
nerve palsy, for which service connection has separately been 
granted, and the 10 percent rating for this condition is not 
on appeal.)

On the VA examination in September 2002, the veteran 
complained of aching in the fracture areas of the lower 
extremities.  He had full range of motion in both knees 
without pain.  Strength in the left knee on flexion and 
extension was 4-5/5; strength was otherwise normal.  

Dr. Shea said in February 2004 that the veteran had mild 
retropatellar changes in the left knee.  A magnetic resonance 
imaging (MRI) scan dated in February 2004 of the left knee 
noted a prominent osteophyte at the origin of the medial 
collateral ligament, associated with some degenerative 
changes in the adjacent ligamentous fibers.  There was a 
small area of articular cartilage injury over the central 
patella without any tear or defect.  A moderate joint 
effusion seemed somewhat out of proportion to the other 
findings and could indicate an inflammatory process.  In 
March 2004, Dr. Shea noted that the MRI showed a tear of the 
medial collateral ligament.  

VA treatment records dated in November and December 2004 show 
that when initially seen, the veteran complained of chronic 
left leg pain, increasing over the past 3 weeks.  However, 
when evaluated by a doctor several days later, this pain was 
noted to radiate from the veteran's low back.  The veteran 
said he had been told by Dr. Shea that he had a bone spur in 
the left knee.  Examination of the knees and ankles disclosed 
no swelling or tenderness.  When seen for follow-up in 
December 2004, the veteran stated that he had weakness in the 
legs.  He said the left leg had been weak since his 
surgeries.  The right leg weakness was attributed to the 
peroneal nerve.  However, on examination, motor power seemed 
to be 5/5 in both lower extremities.  The records do not show 
any further VA treatment for any of these orthopedic 
conditions; the only later record as of February 2007 was a 
report in December 2005 referring to laboratory studies.  

On the VA examination in March 2006, the veteran stated that 
he had functional limitations on standing and walking.  He 
was able to stand for 15-30 minutes, and to walk for more 
than 1/4 mile but less than 1 mile.  He did not need assistive 
devices for walking.  On examination, the veteran had an 
antalgic gait.  He did not have evidence of abnormal weight 
bearing.  Flexion of the left knee was from 0 to 135 degrees.  
He did not have additional limitation of motion on repetitive 
use.  The diagnosis was healed left fibula fracture.  He had 
no significant occupational effects due to either fibula 
condition.  He had balance trouble with the peroneal nerve 
paralysis on the right foot.  X-rays disclosed bilateral 
well-healed fractures of the proximal fibular shafts, 
essentially in anatomic alignment.  X-rays of the left knee 
disclosed fracture of the proximal fibula which was well-
healed.  There was a slight bit of bony reaction along the 
medial femoral condyle which might also be due to prior 
trauma.  The knee joint itself was normal.  

The bilateral fracture residuals have been rated under 
Diagnostic Code 5262, which governs ratings of impairment of 
the tibia and fibula.  Diagnostic Code 5262 provides that a 
10 percent evaluation is assignable for impairment of the 
tibia and fibula with slight knee or ankle disability.  A 20 
percent evaluation is assignable for impairment of the tibia 
and fibula with moderate knee or ankle disability.  When 
impairment of the tibia and fibula is manifested by malunion 
with marked knee or ankle disability, a 30 percent evaluation 
is assigned.  Nonunion, with loose motion requiring a brace, 
is assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

In this case, the fibulae were fractured at the proximal 
ends, i.e., near the knees, and there is no evidence of ankle 
involvement.  The evidence shows that the fibular fractures 
are well healed; thus, there is no malunion.  

The 2006 VA examination did not test the range of motion in 
the veteran's right knee.  However, range of motion in 
September 2002 was normal, and no limitation of motion in 
that knee has been shown elsewhere.  X-rays of the knee in 
2006 were normal.  The symptoms regarding the veteran's right 
lower extremity have been attributed to his peroneal nerve 
disability, which is a matter not currently on appeal.  The 
evidence establishes that the veteran's orthopedic residuals 
of his right fibula fracture are manifested by a well-healed 
fracture with pain at the fracture site, but with no more 
than slight functional impairment of the knee due to pain.  
Thus, the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

As to the left knee, an MRI scan in February 2004 disclosed a 
prominent osteophyte at the origin of the medial collateral 
ligament, associated with some degenerative changes in the 
adjacent ligamentous fibers.  There was also joint effusion 
at that time.  There was also a small area of articular 
cartilage injury over the central patella without any tear or 
defect.  However, on examination, he only had mild 
retropatellar changes.  On the VA examination in September 
2002, he had very slight weakness on motion of the knee, of 
4-5/5, but there was full range of motion without pain.  When 
seen for treatment in December 2004, strength was 5/5.  On 
the most recent examination, in March 2006, range of motion 
of the knee on the 2006 examination was from 0 to 135 
degrees, very slightly less than the normal range of motion 
of 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2007).  
Moreover, he did not have additional limitation of motion on 
repetitive use, and he had no significant occupational 
effects due to either fibula condition.  Thus, the evidence 
shows that the veteran's left fibula fracture residuals do 
not result in more than slight knee or ankle impairment, with 
normal to slightly limited range of motion and weakness, and 
with no additional limitation of motion on repetitive use.  
The veteran's complaints of pain have been considered, but 
particularly in view of the absence of additional limitation 
of motion on repetitive use, the complaints of pain are not 
such as to more closely approximate a 20 percent rating.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, 
supra.  



Left femur

The veteran contends that his left femur was broken mid-
shaft, and a steel pin was inserted the full length of the 
femur and later removed 15 months later.  He states that he 
has a slight limp with loss of strength in his thigh. 

In his notice of disagreement, the veteran also stated that 
he had a herniated fascia on this thigh that caused severe 
pain.  Subsequently, in a February 2007 rating decision, the 
veteran was granted service connection for a tender mass of 
the left thigh area, evaluated 10 percent disabling.  He has 
not disagreed with this decision, and, as the grant of 
service connection was for a separate disability, it is not 
part of the issue on appeal.

With respect to the veteran's limp, records show an antalgic 
gait.  However, the March 2006 examination indicated that he 
had balance problems due to his peroneal nerve disability, 
and his antalgic gait has not been specifically associated 
with his femur fracture residuals.

According to the December 1990 medical board report addendum, 
the veteran had a left femur fracture for which he underwent 
insertion and subsequent removal of an intramedullary rod.  
On a March 1991 addendum, he had atrophy of the left thigh 
when compared to the right.  W. Kotcamp, M.D., wrote, in 
November 1993, regarding an evaluation of the veteran.  He 
had tenderness over the trochanteric area, and 10 degrees of 
limited rotation and abduction in the left hip.  

On the VA examination in September 2002, the veteran reported 
daily pain in the mid-thigh.  He said his hips would become 
stiff, and the joint would pop out.  On examination flexion 
left hip was to 110 degrees (compared to 115 degrees on the 
right), adduction to 25 degrees (same on the right), 
abduction to 45 degrees (35 degrees on the right), external 
rotation to 60 degrees (50 on the right), and internal 
rotation to 40 degrees (same on the right).  There was no 
pain with range of motion of the left hip, and no change with 
repetitive motion or additional symptoms.  Left hip strength 
was 3-4/5 on flexion, and 4-5/5 on extension.  

VA treatment records dated in November and December 2004 show 
that when initially seen, the veteran complained of chronic 
left leg pain, increasing over the past 3 weeks.  However, 
when evaluated by a doctor several days later, this pain was 
noted to radiate from the veteran's low back.  When seen for 
follow-up in December 2004, it was noted that X-rays of the 
left hip had shown soft tissue ossification superior and 
lateral to the left hip, and a small area of bony sclerosis 
involving the left inferior pubic ramus.  No fractures or 
dislocations were seen.   Bone scan was considered for 
further evaluation, but the physician later noted that the 
veteran had been evaluated by a specialist, and told the left 
thigh mass was from scar tissue, so further evaluation was 
not planned.  The veteran stated that he had weakness in the 
legs.  He said the left leg had been weak since his 
surgeries.  The right leg weakness was attributed to the 
peroneal nerve.  However, on examination, motor power seemed 
to be 5/5 in both lower extremities.  The records do not show 
any further VA treatment for any of these orthopedic 
conditions; the only later record as of February 2007 was a 
report in December 2005 referring to laboratory studies.  

On the VA examination in March 2006, the veteran complained 
of pain and weakness in the left hip.  On examination, the 
veteran had an antalgic gait.  He did not have evidence of 
abnormal weight bearing.  Hip range of motion was not done 
because there was no history of fracture involving the hip 
joint and the pain that was in the hip was actually more in 
the back/spine area.  (The veteran is separately service-
connected for low back pain, evaluated 10 percent disabling.)  
Currently, he reported uncertainty of movement, pain, 
increased fatigabiltiy weakness, and decreased coordination.  
On examination, there was no loss of deep fascia or muscle 
substance, including atrophy, intermuscular scarring, nerve, 
or tendon damage.  Muscle function was normal in terms of 
comfort, endurance, and strength sufficient to perform 
activities of daily living.  There was no limitation of 
motion by muscle disease.  X-rays disclosed a well-healed 
mid-shaft fracture through which apparently there was a prior 
intermedullary nail that had been removed.  Otherwise, there 
was nothing of significance, and the impression was a well-
healed mid-shaft fracture of the femur from which the 
fixation hardware had been removed.  The veteran was noted to 
have significant occupational impairment in the form of pain 
and discomfort.  

Malunion of the femur with slight knee or hip disability 
warrants a 10 percent rating.  For moderate knee or hip 
disability, a 20 percent rating is warranted, and marked knee 
or hip disability warrants a 30 percent rating.  Fracture of 
the surgical neck of the femur with false joint, warrants a 
60 percent rating.  Fracture of the shaft or anatomical neck 
of the femur with nonunion, without loose motion, 
weightbearing preserved with the aid of brace, warrants a 60 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

Although the veteran was noted to have significant 
occupational impairment in the form of pain and discomfort on 
the 2006 VA examination, specific abnormal findings to 
account for this impairment were not noted.  Although slight 
weakness was shown on the 2002 examination, strength was 
normal in December 2004, and muscle function was noted to be 
normal on the most recent examination.  Range of motion was 
not tested on the most recent examination, because the 
examiner determined that the pain was not due to the femur.  
Nevertheless, on the 2002 examination, there was only slight 
limitation of motion, and the weakness shown at that time has 
not subsequently been demonstrated.  He has rarely sought 
treatment for the condition.  Thus, the orthopedic residuals 
of the veteran's left femur fracture residuals are manifested 
by a well-healed fracture, a small area of bony sclerosis 
involving the left inferior pubic ramus, and complaints of 
pain, with no more than slight limitation of motion and 
weakness due to pain.  The evidence as a whole more closely 
approximates a slight hip disability resulting from the femur 
fracture.  Moreover, since the slight disability shown is due 
to pain, a higher rating based on functional impairment due 
to pain is not shown.  Thus, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, supra.  




ORDER

An evaluation in excess of 20 percent for left clavicle 
fracture residuals is denied.  

An evaluation in excess of 10 percent for right fibula 
fracture residuals is denied.  

An evaluation in excess of 10 percent for left fibula 
fracture residuals is denied.  

An evaluation in excess of 10 percent for left femur fracture 
residuals is denied.  


REMAND

With respect to PTSD, the veteran contends that the VA 
examination in September 2002 was inadequate, and did not 
adequately reflect his symptoms, in particular, his 
nightmares and reexperiencing of the traumatic event.  VA 
treatment records show that a PTSD screen in December 2004 
was positive, and the veteran was referred to the PTSD 
clinic.  Although it is not known whether the veteran took 
advantage of this referral, the RO must ensure that any 
treatment records are obtained.  In addition, a current 
examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment or 
evaluation in a VA PTSD clinic from 
December 2004 to the appropriate VA 
facility (other treatment received in 
Louisville VAMC system, at the Fort Knox 
outpatient clinic).  All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available. 

2.  After any such evidence has been 
associated with the claims file, schedule 
the veteran for a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent signs and symptoms necessary for 
rating the disability should be reported, 
with an emphasis on the degree of 
resulting occupational and social 
impairment due to PTSD which the symptoms 
may be expected to cause.  See General 
Rating Formula for Mental Disorders 
(38 C.F.R. § 4.130).  A GAF score should 
be assigned and explained.  The complete 
rationale for all opinions expressed 
should be provided.  

3.  Thereafter, readjudicate the claim for 
a higher rating for PTSD.  If the decision 
is less than a full grant of the benefit 
sought, furnish the veteran with a 
supplemental statement of the case, and 
provide him an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


